DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
No elements are interpreted under 112 (f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Dombrowski (US Pat No. 4660570). 

In regard to Claim 1, Dombrowski disclose a handheld device for withdrawing bodily fluid from a subject, the device comprising: 
a housing 12 having an opening 14, best seen in Figure 1; 
a skin-piercing assembly 18 positioned at least partially within the housing and having a skin-piercing feature configured to pierce the skin of the subject, best seen in Figure 1; 
an actuator 26, 28 coupled to the skin-piercing assembly, wherein the actuator is movable relative to the housing, and wherein movement of the actuator toward the opening drives the skin-piercing feature toward the opening, best seen in Figure 1 and 3 (Col.3: 51-60); 

wherein movement of the skin-piercing assembly away from the opening draws a vacuum within at least a portion of the housing (Col.3: 1-27); and 
a flexible membrane 16 coupled to the housing and covering at least a portion of the opening, best seen in Figure 1,
wherein the membrane is configured to be drawn at least partially through the opening when the vacuum is drawn, best seen in Figure 1 (membrane is within opening 14). 

2. The device of claim 1 wherein the membrane 16 is configured to assume a curved shape when the vacuum is drawn, best seen in Figure 1. 
3. The device of claim 1 wherein the membrane entirely covers the opening, and wherein the skin-piercing feature is configured to puncture the membrane to allow the bodily fluid to flow through the opening, best seen in Figure 1 (Col.3: 1-27). 


In regard to Claim 10, Dombrowski discloses a method for withdrawing bodily fluid from a subject, the method comprising: 
positioning a handheld device against the skin of the subject such that a flexible membrane 16 of the handheld device contacts the skin of the patient, best seen in Figure 1 (Col.3: 1-60), 

actuating the handheld device to deploy a skin-piercing feature 18 of the handheld device through the opening and through the membrane to puncture the skin of the patient and withdraw the bodily fluid, best seen in Figure 1 (Col.3: 1-60); and 
transferring the bodily fluid across the membrane into the housing of the handheld device (Col.3: 38-44). 

11. The method of claim 10 wherein the method further comprises drawing a vacuum within the handheld device to pull the flexible membrane 16 and the skin at least partially through the opening, best seen in Figure 1 (membrane 16 is within opening 14). 
12. The method of claim 11 wherein drawing the vacuum includes dynamically generating the vacuum by retracting plunger 26, best seen in Figure 3 (Col.3: 1-60). 
13. The method of claim 11 wherein the method further comprises: after puncturing the skin of the patient, driving the skin-piercing feature away 18 from the skin of the patient back through the membrane 16 and through the opening 14 (Col.3: 1-60); and dynamically generating the vacuum while driving the skin-piercing feature away from the skin of the patient (Col.3: 1-60). 
14. The method of claim 10 wherein deploying the skin-piercing feature 18 through the membrane includes puncturing the membrane 16, best seen in Figure 1 (Col.3: 1-60). 


18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moga et al (US Pub No. 20130211289 – cited by applicant).

In regard to Claim 18, Moga et al disclose a handheld device for withdrawing bodily fluid from a subject, the device comprising: 
a housing 186 having an opening (bottom), best seen in Figure 9E; 
a skin-piercing assembly 187 positioned at least partially within the housing, wherein the skin-piercing assembly includes a skin-piercing feature and a first biasing member 122 (see Figure 9B for similar reference), and wherein the first biasing member is coupled to the skin-piercing feature to bias the skin-piercing feature toward the opening in a deployment direction, best seen in Figure 9E (0052); 
an actuator 181 movable relative to the housing in the deployment direction, wherein movement of the actuator in the deployment direction to a predetermined position increases a load on the first biasing member (lid 181 compresses spring right underneath it), best seen in Figure 9E, and 
wherein movement of the actuator in the deployment direction beyond the predetermined position releases the load on the first biasing member such that the first biasing member drives the skin-piercing feature in the deployment direction, best seen in Figure 9E (0052); and 
a second biasing member 182 coupled to the skin-piercing assembly, wherein the second biasing member is configured to drive the skin-piercing feature in a retraction direction after the skin-piercing feature has been deployed in the deployment direction (0052), and 


19. The device of claim 18 wherein the housing includes an arm 183 positioned proximate to the opening, the first biasing member 122 (Figure 9B) is coupled to the skin-piercing feature via 187 a base (portion above plunger 185), the movement of the actuator to the predetermined position engages the arm with the base to increase the load on the first biasing member (by pressing on biasing member underneath the lid 181), and the movement of the actuator beyond the predetermined position disengages the arm from the base to release the load on the first biasing member, best seen in Figure 9E (0052). 
20. The device of claim 19, further comprising a plunger 185 coupled to the skin-piercing assembly 187 and including a projection 184, wherein the projection is shaped to disengage the arm from the base when the actuator 181 is moved beyond the predetermined position, best seen in Figure 9E (0052).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 4, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dombrowski.
In regard to Claims 4 and 15, Dombrowski disclose the invention above but do not expressly disclose the membrane includes an aperture, and wherein the movement of the actuator toward the opening drives the skin-piercing feature through the aperture.  Since Dombrowski already disclose piercing the membrane to allow the skin piercing feature to go through, a skilled artisan would recognize that providing an aperture instead would be an 

In regard to Claim 7, Dombrowski disclose the invention above but do not expressly disclose the membrane includes an anticoagulant.  Dombrowski does disclose using heparinizing the opening 14 to prevent clotting of the blood sample (Col.6: 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dombrowski such that the membrane includes a similar anticoagulant as taught by Dombrowski to prevent clotting of the blood after incision.


Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dombrowski in view of Bernstein et al (US Pub No. 20100256465).
Dombrowski disclose the invention above but does not expressly disclose the membrane includes a microfluidic pattern configured to direct the bodily fluid into the housing.  Bernstein teach that it is well-known in the art to use microfluidic channels to allow drawn blood after puncture to be channeled in the desired direction around the needle or enclosure surrounding the needle (0042).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dombrowski to have the membrane into the housing includes directing the bodily fluid across the membrane via a microfluidic pattern on the .


Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dombrowski in view of Krasnow et al (US Pub No. 20160256106 – cited by applicant).
Dombrowski disclose the invention above but does not expressly disclose the membrane includes at least one of a hydrophobic, hydrophilic, or amphiphilic coating.  Krasnow et al teach that it is well-known in the art to provide hydrophilic or hydrophobic coatings to effective enable the desired movement of the body fluid during sampling with analogous membrane 123, best seen in Figure 1B (0040, 0068).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dombrowski such that the membrane includes at least one of a hydrophobic, hydrophilic, or amphiphilic coating as taught by Krasnow et al to effectively direct the bodily fluid as desired across the membrane via a hydrophobic coating on the membrane. 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dombrowski in view of Chickering III et al (US Pat No. 9033898 – cited by applicant).
Dombrowski disclose the invention above but does not expressly disclose the membrane has a first thickness at a central portion of the membrane, and wherein the membrane has a second thickness at an outer portion of the membrane that is smaller than the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dombrowski such that the membrane has a first thickness at a central portion of the membrane, and wherein the membrane has a second thickness at an outer portion of the membrane that is smaller than the first thickness, as an obvious variation of the thickness of the membrane able to be determined by a skilled artisan, as taught by Chickering III et al, to effectively provide the desired thickness of the membrane for fluid transfer.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dombrowski in view of Moga et al (US Pub No. 20130211289 – cited by applicant).
Dombrowski disclose the invention above but does not expressly disclose a flexible sealing member coupled to the skin-piercing assembly within the housing, wherein the sealing member surrounds the opening to define a lumen within the housing, wherein the movement of the skin-piercing assembly toward the opening reduces the volume of the lumen, and wherein the movement of the skin-piercing assembly away from the opening increases the volume of the lumen to draw the vacuum within the lumen. 
Dombrowski already disclose having a seal around the opening to define a lumen within the housing (Col.3: 1-60).  Moga et al teach that it is well-known in the art an analogous sampling device comprising a flexible sealing member 243 coupled to the skin-piercing 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the seal of Dombrowski with the flexible sealing member as taught by Moga et al above to provide an equally as effective mechanism to maintain the vacuum in the lumen of Dombrowski during sampling of the bodily fluid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791